DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in response to the reply filed November 18, 2021. 
Claims 1-8 have been amended.
Claims 1-8 are currently pending and have been examined.
Response to Arguments
Applicant’s arguments filed November 18, 2021 have been fully considered but they are not persuasive. 

Regarding the previous claim interpretation under 35 USC 112(f), Applicant presented the following arguments:
The Office Action indicates that claims 1 and 3 - 6 are considered to invoke interpretation under 35 U.S.C. § 112(f). Applicant does not intend to invoke interpretation under § 112(f). As such, by this response the claims are amended to recite sufficient structure for performing the claimed functions. Support for the amendment to the claims can be found with reference to at least original claim 8; specification paragraphs 22, 24, 25, 38, and 40; and FIGS. 1 and 2. Accordingly, withdrawal of the indication of claims 1 and 3 - 6 as invoking interpretation under § 112(f) is requested.
Examiner respectfully disagrees. Applicant appears to be arguing, both here and in the 112(b) and 112(a) sections below, that the 112(f) claim interpretation is one invocation of 112(f) for the system as a whole. Each of the individual “units that” discussed in the Claim Interpretation section are performs the following functions [[as]]: manage ridesharing plans …” does not invoke 112(f). To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming. Aristocrat, 521 F.3d 1328 at 1333, 86 USPQ2d at 1239. 

Regarding the previous claim interpretation under 35 USC 112(b), Applicant presented the following arguments:
Notably, the claims are amended herein to expressly recite the rideshare vehicle utilization supporting system being configured with a computer having a CPU that functions as the rideshare vehicle management unit, the predetermined rideshare vehicle extraction unit, the predetermined ridesharing route guide unit, the desired get- on time recognition unit, the retrieval target time zone setting unit, and the desired use condition recognition unit. Further, the claimed units of the CPU are similarly recited executing instructions in sufficient detail to accomplish function of the rideshare vehicle utilization supporting system, in a manner supported in the specification of the present application noted above, and therefore exclude any reasonable interpretation of the claimed CPU as a black box designed to perform recited functions.
Examiner respectfully disagrees. To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming. Aristocrat, 521 F.3d 1328 at 1333, 86 Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239; Finisar Corp. v. DirecTV Group, Inc., 523 F.3d 1323, 1340, 86 USPQ2d 1609, 1623 (Fed. Cir. 2008); WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999). The corresponding structure is not simply a general purpose computer by itself but the special purpose computer as programmed to perform the disclosed algorithm. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239. Thus, the specification must sufficiently disclose an algorithm to transform a general purpose microprocessor to the special purpose computer. See Aristocrat, 521 F.3d at 1338, 86 USPQ2d at 1241. 
As discussed above, each of the various “unit that” limitations separately invoke 112(f). However, Applicant has argued that the functional “units that” are actually the steps of the algorithm for the broader CPU. Examiner maintains that each of the “unit that” limitations require their own algorithm to perform their claimed function and that the specification only describes these units by their claimed function. Examiner notes that if the claims are amended so they do not invoke 112(f) the corresponding rejection under 35 USC 112(b) would be withdrawn.

Regarding the previous claim interpretation under 35 USC 112(a), Applicant presented the following arguments:
However, contrary to the position taken in the Office Action, the specification of the present application discloses the units with sufficient structure, and incorporated into an algorithm with sufficient detail to support the claimed rideshare vehicle utilization supporting system. To this point, as noted above with respect to FIG. 2 of the present application, the specification of the present application discloses the CPU 10 as included in the utilization supporting system 1 and functioning as the rideshare vehicle management unit 13, the desired get-on time recognition unit 14, the desired use condition recognition unit 15, the retrieval target time zone setting unit 16, the desired get-on/get-off spot recognition unit 17, the predetermined rideshare vehicle extraction unit 18, and the predetermined ridesharing route guide unit 19 by reading and executing the control program 31 preserved in the memory 30. Present application, specification paragraph 25. Further, as noted above with respect to FIG. 4 of the present application, the specification of the present application discloses the units 14 - 19 of the CPU 10 executing instructions of the control program 31 in sufficient detail to support matching processing functions in the rideshare vehicle utilization support system 1, including extracting rideshare vehicles based on information received from a user terminal in steps S1 - S5. Present application, specification paragraph 35-37. 
Consequently, the specification of the present application discloses the units 13 - 19 beyond their functionality alone, such that the units 13 - 19 are included in the CPU 10 and execute the control program 31 stored in the memory 30. In this manner, the written description of the present application discloses the corresponding structure, material, and algorithm of the claimed units so as to reasonably convey possession of the claimed rideshare vehicle utilization supporting system to one having ordinary skill in the art, satisfying the written description requirement.
Examiner respectfully disagrees. As discussed above, each of the various “unit that” limitations separately invoke 112(f). However, Applicant has argued that the functional “units that” are actually the steps of the algorithm for the broader CPU. Examiner maintains that each of the “unit that” limitations require their own algorithm to perform their claimed function and that the specification only describes these units by their claimed function. Disclosure of function alone is little more than a wish for possession and it does not satisfy the written description requirement [see MPEP 2163: II(3)(a)(i), Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406]. Examiner notes that if the claims are amended so they do not invoke 112(f) the corresponding rejection under 35 USC 112(a) would be withdrawn.

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
Claims 1 and 8 each expressly require structural computer elements and cooperating system components that consequently preclude any reasonable interpretation of the claims as merely encompassing organizing human activity, or other mental processes or software elements. For example, claims 1 and 8 recite that the computer functions to extract rideshare vehicles having ridesharing plans within a retrieval target area in a prescribed target time zone, and visually display to a user ridesharing routes corresponding to the rideshare vehicles superimposed on a map of the retrieval target area. This recitation expressly limits the claimed rideshare vehicle utilization supporting system and rideshare vehicle utilization supporting method to a machine that receives ridesharing plan information on a plurality of rideshare vehicles, receives desired travel information from a user, and displays a plural number of predetermined ridesharing routes that each correspond to one of the rideshare vehicles on a map of a retrieval target area.
As another example, claims 1 and 8 each further recite that the computer displays travel scheduled time and get-on and get-off spots of respective predetermined ridesharing routes of each rideshare vehicle on the predetermined ridesharing route map so as a desired ridesharing route, a desired get-on spot and a desired get-off spot can be selected from the predetermined ridesharing routes and the get-on and the get- off spots displayed on the predetermined ridesharing route map. This recitation expressly limits the claimed rideshare vehicle utilization supporting system and rideshare vehicle utilization supporting method to a machine that interactively displays features of ridesharing plans of a plurality of rideshare vehicles for selection by a user.
Examiner respectfully disagrees. Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675. See also Mortgage Grader, 811 F.3d at 1324, 117 USPQ2d at 1699 (concluding that concept of "anonymous loan shopping" recited in a computer system claim is an abstract idea because it could be "performed by humans without a computer").

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
Receiving ridesharing plan information on a plurality of rideshare vehicles, receiving desired travel information from a user, and visually displaying map information selectable by a user are not tasks that can be reasonably performed solely in the mind, or otherwise described as organizing human activity. Instead, these claim features expressly require a system of machines capable of receiving information on a plurality of rideshare vehicles, information from a user, and then visually displaying ridesharing plans so as a desired ridesharing route, a desired get-on spot and a desired get-off spot can be selected by the user. As such a system of machines, the claimed rideshare vehicle utilization supporting system and rideshare vehicle utilization supporting method amount to significantly more than an abstract idea.
Examiner respectfully disagrees. If a claim recites a limitation that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed "conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally," i.e., "as a person would do it by head and hand."); Synopsys, 839 F.3d at 1139, 120 USPQ2d at 1474 (holding that claims to the mental process of "translating a functional description of a logic circuit into a hardware component description of the logic circuit" are directed to an abstract idea, because the claims "read on an individual performing the claimed steps mentally or with pencil and paper"). The use of a visual display to output map information does not make the identified abstract idea any less abstract. See Interval Licensing LLC v. AOL, Inc., 896 F.3d 1335, 1345 (Fed. Cir. 2018) (“As a general rule, ‘the collection, organization, and display of two sets of information on a generic display device is abstract.’").

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
Notwithstanding the arguments above, and insofar as portions of the claimed subject matter are directed to an abstract idea, Applicant additionally contends that the alleged abstract idea is integrated into a practical application. To this point, the claims of the present application recite limitations which practically apply any judicial exception by integrating the judicial exception into an overall control scheme and interface in a rideshare vehicle utilization supporting system that supports matching a rideshare vehicle and a user who desires to utilize the rideshare vehicle. For example, each of claims 1 and 8 call for, among other features, a computer that manages ridesharing plans of a plural number of rideshare vehicles within a prescribed retrieval target area, extracts rideshare vehicles for which the ridesharing plans within the retrieval target area in a prescribed retrieval target time zone are already determined by the rideshare vehicle management unit, and displays a predetermined ridesharing route guide map where a desired ridesharing route, a desired get-on spot and a desired get-off spot are displayed and can be selected from predetermined ridesharing routes and get-on and the get-off spots displayed on the predetermined ridesharing route map.
Examiner respectfully disagrees. The claimed usage of a computer and display amounts to mere instructions to implement the identified abstract idea on a computer, which does not integrate the identified abstract idea into a practical application. See MPEP 2106.04(d)(I). 

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
As such, work by the claimed computer based on the ridesharing plans of a plural number of rideshare vehicles within a prescribed retrieval target area in a prescribed retrieval target time zone affects the travel scheduled time and the get-on and get-off spots of the respective predetermined ridesharing routes displayed on the predetermined ridesharing route map so as a desired ridesharing route, a desired get-on spot and a desired get-off spot can be selected from the predetermined ridesharing routes and the get-on and the get-off spots displayed on the predetermined ridesharing route map. With these limitations, any judicial exception read into the claims finds practical application as the output of a system for guiding a user through a route according to targeted emotion kinds.
Examiner respectfully disagrees. First, guiding a user through a route according to targeted emotion kinds has not been claimed and is not the identified abstract idea. Second, the claimed usage of a computer and display amounts to mere instructions to implement the identified abstract idea on a 

Regarding the previous rejection under 35 USC 102, Applicant presented the following arguments:
Coan does not disclose the interface 300D of the provider computing device as allowing a provider to set any of the time, the pick-up location, and the destination location of a scheduled request, or otherwise disclose any element of the ride matching system or application on the provider computing device that determines the time, the pick-up location, and the destination location of a scheduled request. Instead, Coan discloses that the provider is shown available scheduled requests through the interface 300D, and allows the provider to claim a scheduled request, where the requestor determines the time, the pick-up location, and the destination location of the scheduled request. 
Consequently, Coan does not teach or suggest a rideshare vehicle utilization supporting system that supports matching of a rideshare vehicle and a user who desires to utilize the rideshare vehicle, the rideshare vehicle utilization supporting system being configured with a computer having a central processing unit (CPU), where, among other features, the CPU functions as a rideshare vehicle management unit that manages ridesharing plans of a plural number of rideshare vehicles within a prescribed retrieval target area, a predetermined rideshare vehicle extraction unit that extracts rideshare vehicles, "the rideshare vehicles being the rideshare vehicles for which the ridesharing plans within the retrieval target area in a prescribed retrieval target time zone are already determined by the rideshare vehicle management unit," and a predetermined ridesharing route guide unit that makes a display visually recognized by the user display a predetermined ridesharing route guide- map, with "travel scheduled time and the get- on and get-off spots of the respective predetermined ridesharing routes of the each rideshare vehicle on the predetermined ridesharing route map so as a desired ridesharing route, a desired get-on spot and a desired get-off spot can be selected from the predetermined ridesharing routes and the get-on and the get-off spots displayed on the predetermined ridesharing route map," as required by claim 1.
Examiner respectfully disagrees. The claims do not recite “allowing a provider to set any of the time, the pick-up location, and the destination location of a scheduled request” and instead the claims recite displaying and selecting “predetermined ridesharing routes.” Examiner notes that the routes in Coan have a start and end location that has been mapped to the get-on spot and get-off spot. Coan presents routes to drivers on an interactive map display that provides a plurality of predetermined routes with their accompanying details for the driver to make an informed route selection (Coan [0036] interactive interface may be an interactive map such that the provider may scroll down to see additional available scheduled requests wherein each request includes a request time, a route, a request location and a destination location; [0037] provider may select an add to my pickups button; [0038] after selection additional details may be provided for further review of the presented map and/or request details; [0040] detailed view interface may provide additional details including a route, pickup location, and destination location wherein a provider may decline the claimed  scheduled request; [0061] receive a selection of one of the routes from the providers). Applicant’s allegation that the provider sets the time, pick-up location, and destination is not “predetermined" as is required by the current claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a rideshare vehicle management unit that manages” in claim 1;
“a predetermined rideshare vehicle extraction unit that extracts” in claim 1;
“a predetermined ridesharing route guide unit that makes a display unit visually recognized by the user display” in claim 1;
“a desired get-on time recognition unit that recognizes” in claim 3;
“a retrieval target time zone setting unit that sets” in claim 3;
“a retrieval target time zone setting unit that sets” in claim 4;
“a desired get-on/get-off spot recognition unit that recognizes” in claim 5; and
“a desired use condition recognition unit that recognizes” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The claim limitations discussed above in the “Claim Interpretation” section invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the 
To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming. Aristocrat, 521 F.3d 1328 at 1333, 86 USPQ2d at 1239. In this instance, the structure corresponding to a 35 U.S.C. 112(f) claim limitation for a computer-implemented function must include the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239; Finisar Corp. v. DirecTV Group, Inc., 523 F.3d 1323, 1340, 86 USPQ2d 1609, 1623 (Fed. Cir. 2008); WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999). The corresponding structure is not simply a general purpose computer by itself but the special purpose computer as programmed to perform the disclosed algorithm. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239. Thus, the specification must sufficiently disclose an algorithm to transform a general purpose microprocessor to the special purpose computer. See Aristocrat, 521 F.3d at 1338, 86 USPQ2d at 1241. 
Mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239; Finisar, 523 F.3d at 1340-41, 86 USPQ2d at 1623. In addition, merely referencing a specialized computer (e.g., a "bank computer"), some undefined component of a computer system (e.g., "access control manager"), "logic," "code," or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1383-85, 91 Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1366-67, 88 USPQ2d 1751, 1756-57 (Fed. Cir. 2008); Rodriguez, 92 USPQ2d at 1405-06. 
In the instant specification [0025] a CPU reading and executing a control program preserved in memory executes the functions of the claimed units. This is a general purpose computer performing computer implemented functions. The remainder of the specification merely describes the functions performed by the various units without providing detail about the means to accomplish a specific software function, which is essentially a black box designed to perform the recited functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1-7 recite various “means for” limitations, as discussed in the “Claim Interpretation” section above, that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, However, the written description fails to disclose the corresponding structure, material, algorithm, or the like for the claimed function.
The specification describes units tied to functions; however the specification fails to define the units other than by their functionality alone. There must be some explanation of what comprises the structure, hardware, or the like corresponding the “unit that” [means for] elements.
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention [see Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997)].  Disclosure of function alone is little more than a wish for possession and it does not satisfy the written description requirement [see MPEP 2163: II(3)(a)(i), Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406].  Moreover, a specification which does little more than outline goals applicant hopes the claimed invention achieves does not satisfy the written description requirement [see MPEP 2163: II(3)(a)(i), In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984)]. It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved. See MPEP § 2161.01(I). Lastly, the specification lacks adequate description of a “representative number of species” which may satisfy the written description requirement [see MPEP 2163: II(3)(a)(ii)]. 
It is noted that this is not an enablement rejection.  Applicant’s failure to disclose any meaningful structure/etc. as to “means for” elements of the claim raises questions as to whether Applicant truly had possession of this feature at the time of filing.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Alice/Mayo Framework Step 1:
Claims 1-7 recite a combination of devices and therefore recite a machine.
Claim 8 recites a series of steps and therefore recite a process.
Alice/Mayo Framework Step 2A – Prong 1:
Claims 1 and 8, as a whole, are directed to the abstract idea of dispatching a ridesharing vehicle to a user who desires to utilize the rideshare vehicle, which is a method of organizing human activity and a mental process. The claims recite a method of organizing human activity because the identified idea is a commercial or legal interactions (including business relations) by reciting a relation between a rideshare vehicle and a rider. See MPEP 2106.04(a)(2)(II)(A)-(B). The claims recite a method of organizing human activity because the identified idea is managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) by reciting instructions for dispatching a rideshare vehicle to a rider. See MPEP 2106.04(a)(2)(II)(C). The claims recite a mental process because the identified idea contains limitations that can practically be performed in the human mind (including an observation, evaluation, judgement, or opinion) by reciting evaluations of the available vehicles that can fulfill a ridesharing request. The method of organizing human activity and mental process of “dispatching a ridesharing vehicle to a user who desires to utilize the rideshare vehicle,” is recited by claiming the following limitations: managing a ridesharing plan, extracting a predetermined rideshare vehicle, displaying a predetermined ridesharing route, and selecting a predetermined ridesharing route. The mere nominal recitation of a CPU and a display unit does not take the claim of the method of organizing human activity or mental process groupings. Thus, the claim recites an abstract idea.
Claims 3-7, the claims further recite the above-identified judicial exception (the abstract idea) by reciting the following limitations: recognize a desired time, set a prescribed time zone, set the retrieval target time zone, recognize a desired get-on spot and desired get-off spot, extract possible vehicles, recognize a desired use condition, and display a reservation status.
Alice/Mayo Framework Step 2A – Prong 2:
Claims 1 and 8 recite the additional elements: a CPU and a display unit which are used to perform the managing, extracting, and displaying steps. These CPU and display unit limitations are no more than mere instructions to apply the exception using a generic computer component. The display step is recited at a high level of generality (i.e., as a general means of outputting route data for use in the display step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Taken individually these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Considering the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception does not amount to a practical application of the abstract idea. The claim as a whole does not improve the functioning of a computer or improve other technology or improve a technical field. The claim as a whole is not implemented with a particular machine. The claim as a whole does not effect a transformation of a particular article to a different state. The claim as a whole is not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The claim as a whole merely describes how to generally “apply” the concept of a taxi dispatcher in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing vehicle dispatch process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The claim is directed to the abstract idea.
Alice/Mayo Framework Step 2B:
Claims 1 and 8 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): a CPU (Specification [0024]-[0025]), a display unit (Specification [0011]-[0013]). The claims add the words “apply it” or words equivalent to “apply the abstract idea” such as instructions to implement the abstract idea on a computer by reciting a CPU and displaying on a display unit. See MPEP 2106.05(f). The claims recite insignificant extrasolution activity (i.e. mere data gathering, selecting a particular data source or type of data to be manipulated, or an insignificant application) by outputting information on a display. See MPEP 2106.05(g). The claims limit the field of use by reciting a rideshare vehicle. See MPEP 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(b). Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the recited judicial exception.
Remaining Claims:
With regards to Claims 2, these claims merely add a degree of particularity to the limitations discussed above rather than adding additional elements capable of transforming the nature of the claimed subject matter. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coan et al. (U.S. P.G. Pub. 2018/0300660 A1), hereinafter Coan.

Claim 1. 
Coan discloses a rideshare vehicle utilization supporting system that supports matching of a rideshare vehicle and a user who desires to utilize the rideshare vehicle, the rideshare vehicle utilization supporting system being configured with a computer having a central processing unit (CPU) (Coan [0045], [0047], [0117]), wherein the CPU functions as: 
a rideshare vehicle management unit that manages ridesharing plans of a plural number of rideshare vehicles within a prescribed retrieval target area (Coan [0076] ride matching system may determine a set of candidate providers and target particular candidate providers that are associated with at least one of the request location and/or request time of the scheduled request; [0061], [0063], [0086] calculate an estimated travel time for each of the providers from their current location to the request location); 
a predetermined rideshare vehicle extraction unit that extracts rideshare vehicles, the rideshare vehicles being the rideshare vehicles for which the ridesharing plans within the retrieval target area in a prescribed retrieval target time zone are already determined by the rideshare vehicle management unit (Coan [0026] schedule a time to issue a match request for a scheduled request based on the request time of the scheduled request; [0074], [0081], [0084] determine a match window time; [0076] candidate providers determined based on location; [0080] provider may claim a ride; [0093] ride matching system may filter the request location and destination locations of requests that may be matched with the claimed provider; [0094] wait for providers in the requested area to become available before matching); and 
a predetermined ridesharing route guide unit that makes a display visually recognized by the user display a predetermined ridesharing route guide map for which a plural number of predetermined ridesharing routes that each correspond to one of the rideshare vehicles are superimposed on a map of the retrieval target area (Coan Fig. 3A-3D Item 312A, [0036], [0040] route presented in a map interface to a provider; [0047], [0092] provider application allows a user to obtain navigation directions; [0101], [0102] vehicle navigation system; [0036] interactive interface may be an interactive map such that the provider may scroll down to see additional available scheduled requests wherein each request includes a request time, a route, a request location and a destination location), wherein
the CPU, by a function of the predetermined ridesharing route guide unit, displays a travel scheduled time and get-on and get-off spots of respective predetermined ridesharing routes of each rideshare vehicle on the predetermined ridesharing route map so as a desired ridesharing route, a desired get-on spot and a desired get-off spot can be selected from the predetermined ridesharing routes and the get-on and the get-off spots displayed on the predetermined ridesharing route map (Coan [0036] interactive interface may be an interactive map such that the provider may scroll down to see additional available scheduled requests wherein each request includes a request time, a route, a request location and a destination location; [0037] provider may select an add to my pickups button; [0038] after selection additional details may be provided for further review of the presented map and/or request details; [0040] detailed view interface may provide additional details including a route, pickup location, and destination location wherein a provider may decline the claimed  scheduled request; [0061] receive a selection of one of the routes from the providers). 

Claim 2. 
Coan discloses all of the elements of claim 1, as shown above. Additionally, Coan discloses:
wherein the predetermined rideshare vehicle extraction unit extracts only rideshare vehicles which have a vacant seat remaining (Coan [0027], [0060] limit the search for available providers to those that meet ride request criteria).

Claim 3. 
Coan discloses all of the elements of claim 1, as shown above. Additionally, Coan discloses:
a desired get-on time recognition unit that recognizes a desired time for the user to get on the rideshare vehicle (Coan [0022], [0026] request a future time; [0071] receive a scheduled ride request which may include a request location and a requested time); and 
a retrieval target time zone setting unit that sets a prescribed time zone including the desired get-on time as the retrieval target time zone (Coan [0026] schedule a time to issue a match request for a scheduled request based on the request time of the scheduled request; [0074], [0081], [0084] determine a match window time).

Claim 4. 
Coan discloses all of the elements of claim 1, as shown above. Additionally, Coan discloses:
a retrieval target time zone setting unit that sets the retrieval target time zone according to a specification of the user (Coan [0022], [0026] request a future time; [0071] receive a scheduled ride request which may include a request location and a requested time; [0074], [0081], [0084] determine a match window time).

Claim 5. 
Coan discloses all of the elements of claim 1, as shown above. Additionally, Coan discloses:
a desired get-on/get-off spot recognition unit that recognizes a desired get-on spot to one of the rideshare vehicles and a desired get-off spot from the rideshare vehicle for the user (Coan [0027] match provider and requester based on request location and destination location; [0071] receive a scheduled ride request which may include a request location and a requested time; [0029] request location and destination location; [0093] ride matching system may filter the request location and destination locations of requests that may be matched with the claimed provider), 
wherein the predetermined rideshare vehicle extraction unit extracts only rideshare vehicles which are rideshare vehicles for which getting on in a prescribed get-on area including the desired get-on spot is possible and also getting off in a prescribed get-off area including the desired get-off spot is possible (Coan [0076] candidate providers determined based on location; [0093] ride matching system may filter the request location and destination locations of requests that may be matched with the claimed provider; [0094] wait for providers in the requested area to become available before matching).

Claim 6. 
Coan discloses all of the elements of claim 1, as shown above. Additionally, Coan discloses:
a desired use condition recognition unit that recognizes a desired use condition including a use condition of a compartment of one of the rideshare vehicles or a condition of a passenger of the rideshare vehicle desired by the user (Coan [0027], [0060] request criteria may limit providers based on a number of available seats when the request is for 2 people; [0071] ride request), 
wherein the predetermined rideshare vehicle extraction unit extracts only rideshare vehicles which coincide with the desired use condition (Coan [0027], [0060] limit the search for available providers to those that meet ride request criteria).

Claim 7. 
Coan discloses all of the elements of claim 1, as shown above. Additionally, Coan discloses:
wherein the predetermined ridesharing route guide unit makes the display the predetermined ridesharing route guide map displaying a reservation status display portion indicating a count of established reservations or a reservation establishment degree of the 

Claim 8. 
Coan discloses all of the elements of claim 8 as shown above in claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763. The examiner can normally be reached Monday - Friday, 9:00 - 4:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628